Citation Nr: 0022062	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for retained surgical 
clips resulting from a May 1969 lobectomy.

2.  Entitlement to an increased rating for a left lower 
lobectomy due to bronchiectasis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of a February 1999 remand which sought additional 
evidence and an adjudication of the veteran's claim pursuant 
to amended criteria.  That development has been completed and 
these claims are again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's retained surgical clips resulted from his 
service-connected left lower lobectomy performed in May 1969.


CONCLUSION OF LAW

The veteran's retained surgical clips are proximately due to 
or the result of his service-connected left lower lobectomy.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

This claim was initially appealed on the basis of whether 
compensation pursuant to 38 U.S.C. § 1151 was appropriate for 
the veteran's retained surgical clips.  However, upon review 
of the evidence the Board finds that the actual issue is not 
one of compensation pursuant to 38 U.S.C. § 1151, but rather 
of service connection on a secondary basis.  The Board finds 
that the evidence shows that the veteran's retained surgical 
clips are proximately due to or the result of his service-
connected left lower lobectomy and thus are service-
connected.  The Board finds that to characterize the issue as 
entitlement to service connection for retained surgical clips 
is not prejudicial to the veteran as the issue is being 
granted and greater benefits are awarded than would be if 
compensation were awarded pursuant to 38 U.S.C. § 1151.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).

The evidence shows that the veteran underwent a left lower 
lobectomy in May 1969.  That left lower lobectomy has been 
found to be service-connected.  An April 1999 VA examination 
found that the veteran had retained metallic surgical clips, 
placed there at the time of his pneumonectomy and that the 
presence of those surgical clips was verified on X-ray.

The Board finds that the veteran's retained surgical clips 
are proximately due to or the result of his service-connected 
disability of a left lower lobectomy with bronchiectasis.  
The veteran underwent the lobectomy because of the service-
connected bronchiectasis and as a result has retained 
metallic surgical clips.  Therefore, the Board finds that 
those retained surgical clips are proximately due to or the 
result of the service-connected disability of bronchiectasis 
with left lower lobectomy.  Thus, service connection is 
warranted for the retained metallic surgical clips pursuant 
to 38 C.F.R. § 3.310.

Accordingly, the Board finds that the veteran's retained 
surgical clips are proximately due to or the result of his 
service-connected left lower lobectomy and entitlement to 
service connection for retained surgical clips is granted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).


ORDER

Entitlement to service connection for retained surgical clips 
resulting from a May 1969 lobectomy is granted.


REMAND

The Board in the above decision has granted entitlement to 
service connection for retained surgical clips resulting from 
the veteran's May 1969 lobectomy.  This condition is related 
to the veteran's service-connected lobectomy with 
bronchiectasis.  Therefore, the RO should have the 
opportunity to evaluate the conditions to determine whether 
or not they will be rated separately or as a single 
disability of left lower lobectomy due to bronchiectasis with 
retained surgical clips.  The Board feels that the claims are 
thus inextricably intertwined as a Board decision upon the 
issue of the increased rating could have a preclusive effect 
upon the RO's assignment of a rating for the newly service-
connected retained surgical clips.

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should evaluate the veteran's 
disability of left lower lobectomy due to 
bronchiectasis and the veteran's 
disability of retained surgical clips and 
determine whether separate ratings are 
appropriate.  If separate ratings are 
assigned, the RO should reevaluate the 
veteran's left lobectomy with 
bronchiectasis.

2.  If the full benefits sought on appeal 
are not granted with regard to the 
veteran's claim of entitlement to an 
increased rating for his left lung 
lobectomy with bronchiectasis, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow for the evaluation of 
a newly service-connected disability and to avoid possible 
preclusive effects of issuing a decision on the increased 
rating claim.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to cooperate with any requested 
development may have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


- 2 -


